In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated October 23, 2003, which denied their motion, among other things, to compel discovery, and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly granted the defendant’s cross motion for summary judgment dismissing the complaint (see CPLR 3212). The defendant established her entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 851 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition, the plaintiffs’ conclusory and unsupported assertions were insufficient to raise a triable issue of fact (see Hoffman v Unterberg, 9 AD3d 389 [2004]; Hestnar v Schetter, 284 AD2d 499, 500-501 [2001]).
The plaintiffs’ remaining contentions are without merit. Santucci, J.P., Luciano, Schmidt and Skelos, JJ., concur.